Citation Nr: 9928589	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  92-53 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1955 to April 1958 
and from July 1980 to April 1989.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1991 rating action of 
the Los Angeles, California Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board remanded the 
case in August 1994 and January 1996 for additional 
development.  By the January 1996 decision, the Board also 
denied the veteran's claim of entitlement to a certificate of 
eligibility for financial assistance in acquiring special 
home adaptations.  


FINDING OF FACT

The veteran's service connected disabilities are permanent in 
nature and rated totally disabling based on individual 
unemployability; they do not result in loss or loss of use of 
both lower extremities, blindness, or loss or loss of use of 
one lower extremity with either organic disease or injury, or 
loss of use of an upper extremity affecting balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair.  


CONCLUSION OF LAW

The requirements for establishing entitlement to a 
certificate of eligibility for financial assistance in 
acquiring specially adapted housing are not met.  38 U.S.C.A. 
§§ 2101(a), 5107; 38 C.F.R. §§ 3.809, 4.63 (1998).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the effects of his service-
connected disabilities are such that he requires specially 
adapted housing.  Service connection is in effect for 
ankylosing spondylitis, entire spine with history of 
sciatica, rated as 60 percent disabling; arthritis, left 
knee, left hip, and right hip, each rated 10 percent 
disabling; and arthritis right knee, hypertension and benign 
growth chest wall, each assigned noncompensable evaluations.  
The disabilities have been rated totally disabling based on 
individual unemployability since June 1990.

When the Board initially reviewed the veteran's claim in 
August 1994, it was noted that pertinent medical records had 
not been associated with the claims folder and the case was 
remanded in order to obtain those records and afford the 
veteran a VA examination.  Medical records received 
subsequent to the August 1994 remand include records 
considered by the Social Security Administration (SSA) in a 
determination that the veteran was entitled to disability 
benefits from that agency.  Additional records were received 
pertaining to VA medical treatment afforded the veteran for 
his service-connected disabilities.  

Private medical records include reports pertaining to 
evaluations conducted in 1989 and 1990.  An August 1989 
report noted the veteran's complaints of constant diffuse low 
back pain, aggravated by motion.  The veteran was unable to 
bend and lift and used a cane for support.  

VA outpatient treatment records include a February 1992 
recommendation that the veteran be issued an electric three-
wheeled cart.  The veteran's complaints included chronic low 
back pain, with radiation into the right lower extremity.  He 
was noted to ambulate with a single-point cane and to be 
limited in community tolerance.  The veteran requested an 
electric cart to be independent in extensive community 
travel, and a cart was issued to him.

The veteran was afforded a VA examination in January 1995, at 
which time he reported constant low back pain, exacerbated by 
"almost any kind of movement," including sitting or 
standing for more than one to two minutes.  Physical 
examination of the spine revealed no obvious fixed deformity, 
but evident paraspinal muscle spasm and "rather diffuse and 
mild" lumbar spine tenderness.  Range of motion was 
described as markedly limited.  Leg strength was 
characterized as grossly intact bilaterally.  

When the case was returned to the Board in January 1996, it 
was noted that pertinent medical records had been obtained; 
however, the VA examinations conducted to date were 
considered inadequate as they did not address the effect of 
the service-connected back disorder on the lower extremities.  
Hence, the case was remanded again in order to afford the 
veteran another VA examination.  

The report of a May 1996 VA neurological examination 
conducted to determine whether neurological impingement in 
the back was causing the veteran's leg symptoms noted the 
veteran's complaints, including that after walking 25 yards 
he had pain in the back and weakness in the lower limbs.  
Examination of the peripheral nerves revealed that strength 
in the lower legs, including dorsiflexion of the toes, 
extension of the knees, flexion of the knees, and plantar 
flexion were satisfactory.  Examination of the spine revealed 
a generalized painful and rigid back.  The veteran appeared 
to be in pain when moving in all directions and all motion of 
all directions was stopped by pain.  Diagnostic testing 
showed no evidence of disk herniation or spinal stenosis.  
The conclusion was that the veteran had objective and 
clinical evidence of degenerative spine disease; however, no 
clinical or objective evidence of neurological problems in 
the legs secondary to the degenerative disease of the lumbar 
spine. 

In October 1996, a VA physician who reviewed the claims 
folder, including x-ray studies from January 1988 onward and 
the veteran's history of intermittent progressive back pain, 
and observed that it was "very difficult" to separate the 
present osteoarthritis of the knees and hips from the 
service-connected ankylosing spondylitis.  In a November 1996 
rating action, the RO granted service connection for 
arthritis of the right hip, left hip and left knee, rated 10 
percent each, and for arthritis of the right knee, rated 
noncompensable.  
On August 1997 VA examination, the veteran's claims folder 
and pertinent history were reviewed.  Physical examination of 
the lower limbs revealed positive straight leg raising at 10 
degrees bilaterally, limited by severe low back pain.  
Passive range of motion of the hips, knees and ankles was 
intact, although evaluation against resistance caused back 
pain.  Plantar and dorsiflexion of the feet was preserved.  
The veteran showed a slight antalgic gait with a forward tilt 
of the spine on the pelvis, considered indicative of 
paravertebral lumbosacral spine spasm.  The veteran was able 
to ambulate using a cane without difficulty, except for the 
altered gait movement described.  The examiner observed that 
the veteran had a history of service related low back 
injuries with degenerative osteoarthritis, confirmed 
radiographically, with chronic pain and stiffness reducing 
ambulation.  However, the veteran was able to walk using a 
cane, was not confined to a wheelchair, and was able to 
undergo the various maneuvers during the examination with no 
evidence of muscular wasting or weakness.  There was 
substantial reduction in range of motion which was limited, 
principally, by pain.  

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  It is plausible.  The Board also 
finds that the matter has been adequately developed for 
appellate review.  In that regard, it is noteworthy that the 
case was remanded twice for further development and that the 
development ordered has been done.  

Financial assistance in acquiring specially adapted housing 
may be extended to a veteran who is entitled to compensation 
for permanent and total disability due to (1) the loss, or 
loss of use, of both lower extremities, such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair, or (2) blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or (3) loss or loss of use of one lower 
extremity together with the residuals of organic disease or 
injury which so affect the functions of balance or propulsion 
as to preclude locomotion with out the aid of braces, 
crutches, canes , or a wheelchair, or (4) loss or loss of use 
of one lower extremity together with the loss or loss of use 
of one upper extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. 
§ 2101(a); 38 C.F.R. § 3.809.

Loss of use of a foot, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of 2 
major joints of an extremity, or shortening of the lower 
extremities of 3 1/2 inches or more, will be taken as loss of 
use of the hand or foot involved.  Complete paralysis of the 
external popliteal nerve (common peroneal) and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. 
§ 4.63. 

The veteran's service connected disabilities are permanent in 
nature and rated totally disabling based on individual 
unemployability; however, it is not shown that the service-
connected disabilities and the degree of associated 
impairment meet the specific requirements for the benefit 
sought outlined in 38 U.S.C.A. § 2101(a) and 38 C.F.R. 
§ 3.809.  While the veteran requires a cane for ambulation, 
it is not factually shown that he has loss or loss of use of 
either or both lower extremities.  In fact, the evidence of 
record includes findings inconsistent with loss or loss of 
use of a lower extremity.  At the time the veteran was issued 
an electric cart, it was noted that he was able to walk, 
albeit with pain, using a single point cane, but requested 
the cart to be independent in extensive community travel.  On 
January 1995 VA examination, leg strength was grossly intact 
bilaterally.  On May 1996 VA neurological examination, the 
veteran reported that he experienced back pain after walking 
25 yards, but strength in the lower legs was considered 
satisfactory.  The most recent VA examination included the 
examiner's observation that the veteran was able to walk 
using a cane, without difficulty, but with an altered gait.  
The veteran's service connected disabilities do not include 
visual impairment, and although he uses a cane to assist in 
ambulation, balance and propulsion are not so affected as to 
preclude locomotion.  

In summary, the veteran's service connected disabilities do 
not meet any of the four alternative criteria for 
establishing entitlement to the benefit sought.  Hence, there 
is no legal basis for a grant of such benefit. 


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

